Exhibit 99.1 Item 6. Selected Financial Data The following sets forth selected financial and operating data on a historical consolidated basis. The following data should be read in conjunction with the financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations included elsewhere in this Form 10-K. HERSHA HOSPITALITY TRUST SELECTED FINANCIAL DATA (In thousands, except per share data) 2007 2006 2005 2004 2003 Revenue: Hotel Operating Revenues $ 229,461 $ 132,354 $ 65,493 $ 33,228 $ 920 Interest Income From Development Loans 6,046 2,487 3,940 2,191 715 Land Lease Revenue 4,860 2,071 - - - Hotel Lease Revenue - - - 1,192 8,433 Other Revenues 980 737 529 176 8 Total Revenue 241,347 137,649 69,962 36,787 10,076 Operating Expenses: Hotel Operating Expenses 130,910 76,694 38,573 19,875 836 Hotel Ground Rent 856 804 433 504 50 Land Lease Expense 2,721 1,189 - - - Real Estate and Personal Property Taxes and Property Insurance 11,349 5,979 3,374 2,129 809 General and Administrative 8,185 6,238 4,962 3,130 618 Compensation Expense related to Option Redemption - 1,307 Depreciation and Amortization 33,863 18,420 8,336 4,754 2,628 Total Operating Expenses 187,884 109,324 55,678 30,392 6,248 Operating Income 53,463 28,325 14,284 6,395 3,828 Interest Income 686 1,182 602 241 86 Interest expense 42,115 25,123 12,167 4,155 2,844 Loss on Debt Extinguishment - 1,485 - - 116 Income before income (loss) from Unconsolidated Joint Venture Investments, Distributions to Preferred Unitholders, Minority Interests and Discontinued Operations 12,034 2,899 2,719 2,481 954 Income (Loss) from Unconsolidated Joint Venture Investments 3,476 1,799 457 481 (24 ) Income Before Distribution to Preferred Unitholders, Minority Interest and Discontinued Operations 15,510 4,698 3,176 2,962 930 Distributions to Preferred Unitholders - - - 499 1,195 Income (Loss) Allocated to Minority Interestin Continuing Operations 1,773 579 122 307 (60 ) Income from Continuing Operations 13,737 4,119 3,054 2,156 (205 ) Discontinued Operations, net of minority interest: Gain on Disposition of Hotel Properties 3,745 693 1,161 - - Income (Loss) from Discontinued Operations 365 286 (918 ) (107 ) 990 Net Income 17,847 5,098 3,297 2,049 785 Preferred Distributions 4,800 4,800 1,920 - - Net Income applicable to Common Shareholders $ 13,047 $ 298 $ 1,377 $ 2,049 $ 785 Basic Income (Loss) from Continuing Operations applicable to Common Shareholders $ 0.22 $ (0.03 ) $ 0.06 $ 0.13 $ (0.04 ) Diluted Income (Loss) from Continuing Operations applicable to Common Shareholder (1) $ 0.22 $ (0.03 ) $ 0.06 $ 0.13 $ (0.04 ) Dividends declared per Common Share $ 0.72 $ 0.72 $ 0.72 $ 0.72 $ 0.72 1 2007 2006 2005 2004 2003 Balance Sheet Data Net investment in hotel properties $ 893,297 $ 807,784 $ 317,980 $ 163,923 $ 121,076 Hotel Assets Held for Sale $ - $ - $ 3,407 $ 18,758 $ - Minority interest in Partnership $ 42,845 $ 25,933 $ 15,147 $ 16,779 $ 38,971 Shareholder's equity $ 330,405 $ 331,619 $ 164,703 $ 119,792 $ 71,460 Total assets $ 1,067,607 $ 968,208 $ 455,355 $ 261,021 $ 196,568 Total debt $ 663,008 $ 580,542 $ 256,146 $ 98,788 $ 71,837 Liabilities Related to Hotel Assets Held for Sale $ - $ - $ 375 $ 13,058 $ - Other Data Funds from Operations (2) $ 49,821 $ 25,936 $ 14,495 $ 10,539 $ 6,533 Net cash provided by operating activities $ 59,300 $ 27,217 $ 15,002 $ 12,148 $ 5,193 Net cash used in investing activities $ (46,027 ) $ (413,881 ) $ (190,825 ) $ (78,378 ) $ (58,370 ) Net cash (used in) provided byfinancing activities $ (11,262 ) $ 388,200 $ 163,989 $ 46,137 $ 93,744 Weighted average shares outstanding Basic 40,718,724 27,118,264 20,293,554 16,391,805 4,614,316 Diluted (1) 40,718,724 27,118,264 20,299,937 16,391,805 4,614,316 (1)Income allocated to minority interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. (2)See Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Funds From Operations” for an explanation of FFO, why we believe FFO is a meaningful measure of our operating performance and a reconciliation of FFO to net income calculated in accordance with GAAP. 2
